﻿1.	 Mr. President, may we, in turn, congratulate you warmly on your election to preside over the thirty-second session of the General Assembly of our Organization. Yugoslavia, your country, with which the Republic of Cape Verde has friendly relations since the time of our struggle for national liberation, earned the appreciation of all peoples, not only because of its constant defence of the developing countries, but also, and more particularly, because of its militant action within the framework of the movement of non-aligned countries, to which we have the honour to belong. We are convinced that your qualities as a diplomat and statesman, as well as your experience in international affairs, will assist you greatly in the fulfilment of the high duties which have been unanimously conferred upon you and that you will spare no effort in order to guide our activities towards the positive results that we expect.
2.	We should like also to pay a tribute to the outgoing President, Mr. Amerasinghe, whose poise and competence do honour to his country, Sri Lanka. After having been a respected President of the Third United Nations Conference on the Law of the Sea he became an attentive President of the General Assembly.
3.	It is also a matter of satisfaction to us to be able to express our appreciation to the Secretary-General of the United Nations, Mr. Kurt Waldheim, for his unflagging dedication to the service of our Organization and to the cause of mankind and particularly because of the constant concern he has shown in seeking solutions to the problems that confront the peoples still under foreign domination and the developing countries in their struggle for progress.
4.	At the present session we have had the pleasure of welcoming the Socialist Republic of Viet Nam to our midst. Its bitter and determined struggle to achieve membership in the United Nations has done honour to that heroic people. Its stubborn struggle throughout its history against all forms of domination, its unflagging zeal for independence, and its determination to follow the line it has itself chosen, culminating last year in the unification of the country, have aroused the admiration of the international community and given an example of courage and dignity to the peoples of the world.
5.	We also wish to greet the people of Djibouti, who, with the support of Africa and of the forces that love peace and justice, have been able always to hold high the torch of freedom and independence and to fight effectively to overcome the obstacles that have been placed in their way.
6.	The presence of these two sovereign countries among us in the United Nations is a further proof of the march of history towards progress and the irreversible liberation of the peoples.
7.	A year ago, from this very same rostrum, we said that if we wanted to be quite fair we could not but note the enormous progress that had been achieved in the fulfilment of the objectives laid down in the Charter of the United Nations.
8.	We also said that we were undoubtedly witnessing a positive effort to establish understanding and co-operation among nations, and that this would encourage all initiatives for the achievement of international detente.
9.	In the meantime, we wish to voice our concern at flagrant violations of fundamental human rights, at efforts to perpetuate the anachronistic colonialist, racist regimes of apartheid, at acts of aggression, interference and violation of the territorial integrity of sovereign States and at subversive manoeuvres tending to destabilize lawful Governments, all of which constitute a threat to international peace and security.
10.	Today, while we note that a certain amount of evolution has taken place and that more realistic attitudes are being taken with respect to some questions, a development which we welcome with a sense of relief, the concerns to which we have alluded remain and the progress achieved seems insubstantial.
11.	In Africa we see that the sovereignty and territorial integrity of several countries can be violated, in defiance of international morality and law, by mercenaries in the pay of obscure forces that still try to perpetuate retrograde systems in our continent.
12.	We note that the process of decolonization still under way or recently completed may be jeopardized by real attempts at colonial reconquest, which create situations intolerable both to the persons concerned and to the credibility and honour of this Organization.
13.	In southern Africa important events are in preparation as the struggle of the peoples of the region gathers momentum and new prospects open up to the national liberation movements in Zimbabwe, Namibia and South Africa.
14.	The grave situation that now prevails in that area of the world because of the intransigence of the racist regimes and the various manoeuvres they engage in with a view to arresting or diverting the process under way cannot be successfully or finally resolved unless the just demands and aspirations of the peoples fighting for a life of dignity, justice and peace are satisfied.
15.	The attempts by some Member States to find a peaceful way of transferring power from the minority to the majority, is yet another effort to find solutions to the problems created by the racist regimes. But it does not seem that either Salisbury or Pretoria is really prepared to listen to the language of peace and reason.
16.	The recent Assembly of Heads of State and Government of the Organization of African Unity reaffirmed the legitimacy of the armed struggle, still the only way for those under racist domination to achieve their aspirations. Thus there can be no doubt that the armed struggle is a determining factor in the liberation of the peoples of southern Africa and we have always supported the national liberation movements determined to achieve true independence for their peoples.
17.	The front-line Member States are constantly subjected to direct provocation and acts of aggression by the racist regimes. We wish to pay them a heartfelt tribute for the sacrifices they have made on behalf of Africa and in defence of the principles of the United Nations, for the dignified attitude they have taken, for their courage and their responsible behaviour, and for the example they are giving of African unity in the face of the dangers that threaten the continent.
18.	Praiseworthy efforts are now being made to secure by peaceful means the objectives of the peoples of Zimbabwe in their continuing struggle for national liberation.
19.	We must recognize that the progress achieved so far would not have been possible without the impetus given it by the Patriotic Front, without the important work done by the front-line States, without the solidarity consistently shown by independent Africa and without the pressure of international public opinion, which every day is increasing the isolation of the racist minorities in power.
20.	We welcome the efforts made thus far and the measures taken by the United Nations. We confidently hope that the parties directly concerned will continue to make a sincere contribution to the effective transfer of power from the minority to a majority capable of guaranteeing the realization of the basic aspirations of the people of Zimbabwe for peace, progress and social justice.
21.	In Namibia we know that a grave situation is being perpetuated mainly because of the maintenance of the illegal South African administration in the Territory. We must thwart the manoeuvres of the racist South African regime in the Territory and reaffirm that no negotiations can lead Namibia to independence unless they take into account the pre-conditions set out by the South West Africa People's Organization, the only legitimate representative of the Namibian people recognized by the United Nations and the OAU.
22.	The aggressive racist regime that afflicts South Africa tries desperately to disguise its misdeeds both within and outside its territory. However, the heroic resistance of the South African people, mobilized by the national liberation movements, continues to grow in the teeth of institutionalized terrorism, the legalized violation of human rights and the ceaseless massacre of defenceless civilians and thus brings closer the inevitable downfall of that bastion of racism and colonialism in our continent.
23.	The international community has noted the heinous nature of the apartheid system and the Bantustan policy, and has taken action to increase the isolation of that regime, which continues with impunity to flout the fundamental principles of our Organization. We believe that in the present circumstances we must help the victims of the system of apartheid to organize them better and to resist the multiple attacks on their lawful rights. Therefore we must help the liberation movements to create the conditions and acquire the material means needed for the development of their struggle for freedom. We consider these to be decisive measures which will enable them to achieve the sacred objectives which they have set themselves, objectives which are also shared by the United Nations.
24.	We are compelled to note that the same concern and the same tensions persist in other regions of Africa.
25.	In the Comoros efforts have been made and missions have been sent by the OAU to find a solution to the problem of the island of Mayotte, which is still occupied and still separated from the Comoros as a whole. A just solution which will preserve the territorial integrity and the sovereignty of a Member of the United Nations family must be found in accordance with the relevant resolutions of the United Nations and the OAU.
26.	In the Middle East the evolution of the situation and the most recent events lead us to reaffirm our conviction that no solution or arrangement which does not take due account of the aspirations and national rights of the martyred and heroic people of Palestine can be satisfactory or lasting but will on the contrary only exacerbate the present situation. In fact, the question of Palestine is the corner-stone of my just solution of the problem of the Middle East.
27.	The inalienable national rights of the Palestinian people to regain their homeland, decide their own future and build an independent State are sacred rights recognized by the international community. We reaffirm once more our whole-hearted support of the Palestinian people in their struggle, under the leadership of the Palestine Liberation Organization, and of the Arab countries which are striving to recover their occupied territories.
28.	The situation in East Timor continues to concern the Members of our Organization because of the existence in that Territory of a situation of fait accompli that is denying to an entire people its right to self-determination and independence. Everything must be done to ensure that foreign troops withdraw from East Timor, thus ending at last the sufferings of its people, who are struggling stubbornly and with determination to end the illegal occupation of their country.
29.	We cannot pass over in silence the injustice of the existing economic order. We note with great apprehension, on the basis of the analysis of the existing data that the gap which separates the industrialized countries from the developing countries is widening. Despite all the efforts to establish a more just international economic order-and in this connexion we pay a tribute to this Assembly for its efforts-real progress has been meagre. In drawing up a balance-sheet of these efforts we would recall in particular the sixth and seventh special sessions of the General Assembly, at which the problems were correctly set out and the relevant objectives defined, the Conference on International Economic Co-operation in Paris, and the bilateral meetings which took place between the representatives of the African, Caribbean and Pacific group of States and those of the members of the European Common Market.
30.	Unfortunately all those efforts, although well- intentioned, failed to achieve the desired practical results.
31.	In this same category of problems belongs the question of the ownership and use of marine resources. The technological ability of the developed countries can be played as a trump card against that of the developing countries. In so far as the development hopes of some countries are directed towards this possible new source of resources it is desirable that there be true understanding of the problems and a serious willingness to co-operate, instead of a commitment to competitive activity to the flagrant disadvantage of the underprivileged countries.
32.	The most unjust aspect of this inequality in the relations between the two groups of countries, the industrialized and the developing, is that the former enjoy substantial surpluses while the latter suffer grave shortages of all necessary goods. If we do not ensure a rational use of the goods produced by man, and if there is not a sincere desire to make concessions and to join together to assist development by measures that include the transfer of technology, the years ahead look anything but encouraging to the developing countries.
33.	In fact, both development and under-development have their laws, which combine in the present situation to increase a little more each day the wealth of the one and the poverty of the other. We are certain that the international community will be able to put the problem in its true economic and-above all-political perspective and, under the auspices of our Organization, to adopt the measures necessary for the establishment of economic relations more in conformity with universal morality and conscience.
34.	We also feel it our duty to say to this Assembly that the international community must give serious consideration to the disarmament problem. While it is true that considerable efforts and some progress have been made in preventing the unregulated proliferation of nuclear weapons, the appearance of ever more deadly and sophisticated weapons, which stimulate the arms race, is cause for concern.
35.	The international community must strive for the neutralization of weapons of mass destruction and range itself determinedly on the side of peaceful coexistence, harmony among nations, and the use of the conquests of science and technology to promote the well-being and progress of the peoples.
36.	Many other subjects will be dealt with in the course of this session, for there are many items on the agenda, and they deserve the attention of this Assembly. We shall speak on these subjects at the appropriate time. Nevertheless we felt we must reaffirm our total support for all just causes and, in particular, for all national liberation struggles aimed at liberating man from all forms of subjection.
37.	We take this opportunity to bring to the attention of the international community, through the representatives of the free and sovereign nations present here, the grave economic situation which the Republic of Cape Verde still faces and which was described in all its harsh and cruel reality to this Assembly a year ago.
38.	At a time when concerted efforts are being made to find ways of achieving a better use of the water resources of the world, and when there is a growing awareness of the serious consequences of desertification for such countries as ours, we cannot pass over in silence the real difficulties with which we are faced through the persistence of the scourge of drought in the Sahelian region, which affects us in particular.
39.	Still suffering in the ninth consecutive year of drought, the people of Cape Verde, who depend almost entirely on agriculture, are determined to continue sparing no effort in pursuit of the objectives of national reconstruction set out in our Government's programme and are preparing themselves courageously for another year of crisis. Tremendous problems beset the life of the young Republic of Cape Verde and the international community is making an undeniable contribution to their solution. But we are not weakened in our determination, stated to this Assembly at the last session of the General Assembly, to continue on the road, increasingly rocky of late, to independence of thought and action and the unwavering application of the principles that have guided our relations with other Members of this family of sovereign States.
40.	We are increasingly convinced that, by espousing the principles of non-alignment, non-aggression, non-interference in the domestic affairs of other States, respect for sovereignty and territorial integrity, and peaceful coexistence and by supporting peoples struggling for national liberation against all forms of subjection, we are serving the noble ideals of the United Nations and are truly defending fundamental human rights.
 


